EXHIBIT Labor Contract Party A: Party B: Date:monthdayyear Date:monthdayyear Party A Party B Educational background Economic type Sex Legal representative DOB: Number of ID card Zip Address: 1# of Guiba Road, Guixi Industrial Park Address: Sub-district administrative office Party A and Party B have made and entered into the following Contract on the principle of equality and freewill and according to existent Labor Law of the People's Republic of China and Labor Contract Law of the People’s Republic of China. I.
